PER CURIAM.
The petition for belated appeal from judgment and sentence, entered upon re-sentencing in case number 95-5328 in the Circuit Court for Escambia County, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the trial court for treatment as a notice of appeal. Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
BOOTH, BARFIELD and POLSTON, JJ., concur.